Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 1 of 39 PageID #: 2779




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF LOUISIANA
                                     LAKE CHARLES DIVISION


  STATE OF LOUISIANA, ET. AL.                               :             CIVIL ACTION NO. 2:21-cv-778


  VERSUS                                                    :             JUDGE TERRY A. DOUGHTY


  JOSEPH R. BIDEN, JR., ET. AL.                             :             MAGISTRATE JUDGE KAY


                                   REPORT AND RECOMMENDATION


           Before the court is defendants’ Motion to Dismiss all Claims except for Count VI of the

  plaintiffs’ complaint, a Motion to Dismiss for Lack of Jurisdiction, and a Motion to Dismiss the

  President of the United States as a defendant. Doc. 128. The motions have been referred to the

  undersigned for review, report, and recommendation in accordance with the provisions of 28

  U.S.C. § 636. The plaintiffs oppose the motions and the defendants have replied. Docs. 124 and

  145.

           For the reasons stated herein, we RECOMMEND that the court DENY defendants’

  Motions to Dismiss.

                                                            I.
                                                   BACKGROUND

           The present suit arises from the issuance of a pause1 on offshore oil and gas lease sales by

  President Joseph Biden (“the President”). On January 27, 2021, President Joseph Biden issued

  Executive Order 14008 (“EO 14008”). Section 208 of the Order provides in pertinent part:

               To the extent consistent with applicable law, the Secretary of the Interior
               shall pause new oil and natural gas leases on public lands or in offshore

  1
   Though plaintiffs entitle the collection of the challenged actions “the Biden Ban” or “Leasing Moratoriums”, we will
  call the action a “pause” as that is the language used by the President in the executive order at issue.


                                                           1
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 2 of 39 PageID #: 2780




               waters pending completion of a comprehensive review and reconsideration
               of Federal oil and gas permitting and leasing practices in light of the
               Secretary of the Interior’s broad stewardship responsibilities over the public
               lands and in offshore waters, including potential climate and other impacts
               associated with oil and gas activities on public lands or in offshore waters.

  Exec. Ord. 14008, Tackling the Climate Crisis at Home and Abroad, 86 Fed. Reg. 7619, 7624-25

  (Jan. 27, 2021). In a purported attempt to comply with the executive order, agencies within the

  Department of the Interior (“DOI”) rescinded or postponed all scheduled onshore and offshore

  lease sales. Doc. 1, pp. 26-36.

           On March 24, 2021, plaintiffs2 filed suit against the President and a number of government

  officials.3 Plaintiffs allege that the defendants’ actions were contrary to the Mineral Leasing Act

  (“MLA”) and the Outer Continental Shelf Lands Act (“OCSLA”). Id., p. 4. Plaintiffs bring eight

  claims under the Administrative Procedure Act (“APA”). Id., pp. 43-48. The APA claims in Counts

  I and VI request that the court compel specific lease sales since the Bureau of Land Management

  (“BLM”) and the Bureau of Ocean Energy Management (“BOEM”) have “unlawfully withheld or



  2
    The plaintiffs consist of the States of Louisiana, Alabama, Alaska, Arkansas, Georgia, Mississippi, Missouri,
  Montana, Nebraska, Oklahoma, Texas, Utah, and West Virginia. Each state has special interests in the execution of
  oil and gas lease sales and has sued “to vindicate its sovereign, proprietary, and parens patriae interests.” Doc. 1, pp.
  6-11, ¶¶ 8-20.
  3
    The defendants consist of Joseph R. Biden, Jr. in his official capacity as President of the United States; Deb Haaland,
  in her official capacity as Secretary of the Interior; Michael Nedd, in his official capacity as Deputy Director of the
  Bureau of Land Management; Chad Padgett, in his official capacity as Director of the Bureau of Land Management
  Alaska Office; Raymond Suazo, in his official capacity as Director for the Bureau of Land Management Arizona
  Office; Karen Mouristen, in her official capacity as Director for the Bureau of Land Management California Office;
  Jamie Connell, in his official capacity as Director for the Bureau of Land Management Colorado Office; Mitchell
  Leverette, in his official capacity as Director for the Bureau of Land Management Eastern States Office; John Ruhs,
  in his official capacity as Director for the Bureau of Land Management Idaho Office; John Mehlhoff, in his official
  capacity as Director for the Bureau of Land Management Montana – Dakotas Office; Jon Raby, in his official capacity
  as Director for the Bureau of Land Management Nevada Office; Steve Wells, in his official capacity as Director for
  the Bureau of Land Management New Mexico Office; Barry Bushue, in his official capacity as Director for the Bureau
  of Land Management Oregon-Washington Office; Greg Sheehan, in his official capacity as Director for the Bureau of
  Land Management Utah Office; Kim Liebhauser, in her official capacity as Director for the Bureau of Land
  Management Wyoming Office; Amanda Lefton, in her official capacity as Director of the Bureau of Ocean Energy
  Management; Michael Celata, in his official capacity as Regional Director of the Bureau of Ocean Energy
  Management Gulf of Mexico Office; Lars Herbst, in his official capacity as Regional Director of Bureau of Safety
  and Environmental Enforcement Gulf of Mexico OCS Office; and Mark Fesmire, in his official capacity as Regional
  Director of the Bureau of Safety and Environmental Enforcement Alaska and Pacific Office.


                                                             2
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 3 of 39 PageID #: 2781




  unreasonably delayed” executions of these lease sales. Id., pp. 43-44, ¶¶ 127-133; pp. 46-47, ¶¶

  156-159. Counts II-V, VII, and VIII ask the court to vacate and enjoin the action of either BOEM

  or BLM for three different violations of the APA: acting in an “arbitrary and capricious” manner,

  acting “contrary to law,” or failing to employ a notice and comment period before acting. Id., pp.

  43-48, ¶¶ 141, 146, 150, 155, 163, 167. Alternatively, plaintiffs seek relief under Count IX, which

  alleges a citizen suit under OCSLA. Id., pp. 48-40, ¶¶ 168-174. Finally, Count X alleges a claim

  for ultra vires review of the President’s issuance of EO 14008. Id., pp. 49-50, ¶¶ 175-177.4

           On March 31, 2021, plaintiffs filed a Motion for Preliminary Injunction requesting that the

  district court enjoin defendants from implementing the rescission and postponements of certain

  lease sales and requesting that the court order the agencies to disregard the pause on new leases.

  Doc. 3, pp. 1-2. Plaintiffs sought injunctive relief pursuant to the APA. Doc. 3, att. 1, pp. 16-26.

  After hearing oral argument on the matter, the district court granted the motion and issued the

  injunction. Docs. 139 and 140. That ruling ordered that the named agency officials5 be enjoined

  and restrained nationwide from implementing Executive Order 14008’s pause “with respect to

  Lease Sale 257, Lease Sale 258, and all eligible lands onshore.” Id., p. 43.

           On June 7, 2021, the defendants filed the instant motions, seeking dismissal of all claims

  except for Count VI,6 and seeking dismissal of the President as a defendant. Doc. 128. Defendants



  4
    As the district court pointed out, the President is not a proper defendant for the APA claims, as the law is clear that
  the president does not constitute an “agency” under the APA. Doc. 139, att. 1, p. 4; see Franklin v. Massachusetts,
  112 S. Ct. 2767, 2775-76 (1992). Even so, the President’s actions may still be reviewed for constitutionality. Id. at
  2776. Plaintiffs acknowledge that they have alleged Count X, an ultra vires claim challenging the legality of EO
  14008, as an “alternative” cause of action to the APA claims. Doc. 3, att. 1, p. 15, n. 5; Doc. 142, p. 20.
  5
    The preliminary injunction applies to “the U.S. Department of the Interior, the United States Bureau of Land
  Management, the United States Bureau of Ocean Energy Management, and the United States Bureau of Safety and
  Environmental Enforcement, along with their directors, employees and Secretary.” Doc. 139, att. 1, p. 43. The
  President is excluded from the preliminary injunction order. Id.
  6
    Plaintiffs’ APA claim in Count VI alleges under that BLM unlawfully and unreasonably delayed its quarterly land
  lease sales, and the complaint seeks to compel BLM to hold the sales “according to their previous schedules with
  reasonable modifications.” Doc. 1, pp. 46-47, ¶ ¶ 156-159 (citing 5 U.S.C. §706(1)).



                                                             3
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 4 of 39 PageID #: 2782




  move to dismiss Count X, plaintiffs’ ultra vires claim, arguing that the language of EO 14008 is

  “facially valid” and therefore could not have been in excess of authority. Id., att. 1, pp 18-21. For

  12(b)(6) dismissal of Count IX, the OCSLA citizen suit, defendants argue that plaintiffs failed to

  comply with OCSLA’s requirement that a would-be plaintiff provide notice of intent to sue 60

  days before filing a citizen suit claim. Id., pp. 23-26. Defendants urge that plaintiffs have not

  sufficiently alleged that they would have suffered “immediate” harm to their legal interests, which

  constitutes a statutory exception to OCSLA’s 60-day notice requirement for citizen suits. Id.

  Finally, defendants challenge the jurisdiction of the court and argue that the agency actions at issue

  are not reviewable under the APA. Id., pp. 26-32. While the APA only allows for review of “final

  agency action,” defendants argue and plaintiffs’ challenge pertains to a wide-ranging program and

  not discrete agency actions. Id., pp. 26-29. Even if there were proper “actions” to review,

  defendants contend that those actions would still not be “final” as they are only temporary pauses

  on leasing. Id., pp. 29-32.

         In their opposition, plaintiffs argue that EO 14008 is invalid on its face as its directives

  cannot be implemented without contravening applicable law. Doc. 142, pp. 21-23. As to their

  OCSLA citizen suit claim, plaintiffs contend that their complaint sets out the immediate threat of

  both economic harm and to harm their statutorily vested legal interest in the notice and comment

  period of lease sales. Id., pp. 24-25. As to the leasing pause as an APA violation, plaintiffs argue

  that a decision need not be permanent to be considered “final” and therefore subject to judicial

  review under the APA. Id., pp. 25-29. They urge that the overarching decision to halt all processes

  for oil and gas leasing was a clear and discrete agency action. Id., p. 27. Further, the cancellation

  of specific onshore leases, the rescission of offshore Lease Sale 257, and the halt of Lease Sale




                                                    4
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 5 of 39 PageID #: 2783




  258 were certainly discrete and final agency actions that are subject to judicial review under the

  APA. Id., pp. 29-32.7

                                                           II.
                                                      LAW & ANALYSIS

            Rule 12(b)(6) of the Federal Rules of Civil Procedure allows for dismissal of a claim when

  a plaintiff “fail[s] to state a claim upon which relief can be granted.” When reviewing such a

  motion, the court should focus exclusively on the complaint and its attachments. Wilson v.

  Birnberg, 667 F.3d 591, 595 (5th Cir. 2012). The court may also take judicial notice of public

  records. Papasan v. Allain, 106 S. Ct. 2932, 2935 n.1 (1986). The court reviews such motions

  “accepting all well-pleaded facts as true and viewing those facts in the light most favorable to the

  plaintiff.” Bustos v. Martini Club, Inc., 599 F.3d 458, 461 (5th Cir. 2010). While factual assertions

  are presumed to be true, “labels and conclusions” and “formulaic recitation of the elements of a

  cause of action” are not enough to withstand a 12(b)(6) motion. Ashcroft v. Iqbal, 129 S. Ct. 1937,

  1949 (2009). Additionally, “the plaintiff must plead ‘enough facts to state a claim to relief that is

  plausible on its face.’” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007)

  (quoting Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1974 (2007)). The court’s task in evaluating

  a motion to dismiss under Rule 12(b)(6) is “not to evaluate the plaintiff’s likelihood of success,”

  but instead to determine whether the claim is both legally cognizable and plausible. Billups v.

  Credit Bureau of Greater Shreveport, No. 14-401, 2014 WL 4700254 at *2 (W.D. La. Sep. 22,

  2014) (quoting Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir.

  2010)).


  7
    As the defendants point out, because a preliminary injunction hearing involves a less formal procedure and Counts
  IX and X were not briefed before the district judge at that time, findings on the motion for a preliminary injunction
  are not binding at trial on the merits. Doc. 145, pp. 1-2 (citing Jonibach Mgmt. Tr. v. Wartburg Enterprises, Inc., 750
  F.3d 486, 491 (5th Cir. 2014)). As a result, the analysis on the merits below does not rest on the district judge’s ruling,
  though we do reach similar conclusions.


                                                              5
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 6 of 39 PageID #: 2784




     A. Statutory Scheme

         OCSLA and the MLA are the two comprehensive statutory regimes that govern oil and

  natural gas development on the Outer Continental Shelf (“OCS”) and on federal lands.

         1. OCSLA

         OCSLA directs the Secretary of the Interior (“the Secretary”) to make the OCS “available

  for expeditious and orderly development, subject to environmental safeguards, in a manner which

  is consistent with the maintenance of competition and other national needs.” 43 U.S.C. § 1332(3).

  By statute, states benefit economically from oil and gas leasing production on the OCS. OCSLA

  provides certain coastal states with a percentage of bonuses, rents, royalties, and other revenues

  arising from oil and gas sales and development. Id. § 1337(g). Several plaintiffs also receive

  revenues arising from leases under OCSLA’s coastal impact assistance program and the Gulf of

  Mexico Energy Security Act. Id. § 1331(a) note and § 1356a.

         OCSLA directs the Secretary to administer a leasing program and to sell exploration

  interests in portions of the OCS to the highest bidder. Id. § 1334(a) and 1337(a)(1). BOEM, a

  federal agency under the DOI, oversees the process of offshore oil and gas leasing. The statute sets

  out a four-stage process for developing federal offshore lands: (1) development of a Five-Year

  Leasing Program; (2) holding lease sales; (3) exploration of the leased land by the lessees; and (4)

  development and production. Hornbeck Offshore Servs., L.L.C. v. Salazar, 696 F. Supp. 2d 627,

  632-33 (E.D. La. 2010) (citing Sec’y of the Interior v. California, 104 S. Ct. 656, 669-70 (1984)).

         The first stage of the leasing process promotes dialogue with and input from affected states

  and local governments. See 43 U.S.C. §§ 1344(c)-(d);1345(a); 1351(a)(3). In developing a Five-

  Year Program, the Secretary “must solicit comments from interested federal agencies and the

  governors of affected states, and must respond in writing to all comments or requests received




                                                   6
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 7 of 39 PageID #: 2785




  from the state governors.” Sec’y of the Interior, 104 S. Ct. at 669-70 (citing 43 U.S.C. § 1344).

  The Secretary must submit the proposed plan to the President and Congress, in addition to any

  comments received, at least sixty days before approval. 43 U.S.C. § 1344(d)(2). Further, such

  submission must indicate “why any specific recommendation of the Attorney General or a State

  or local government was not accepted.” Id.

             The second stage of the leasing process mandates further consultation with the states.

  OCSLA provides that, within sixty days of public notice of a proposed lease sale, any governor of

  an affected state or executive of an affected local government “may submit recommendations to

  the Secretary regarding the size, timing, or location of a proposed lease sale or with respect to a

  proposed development and production plan.” Id. § 1345(a). Then, the Secretary “shall accept

  recommendations of the Governor and may accept recommendations of the executive of any

  affected local government” if it is determined that the recommendations “provide for a reasonable

  balance between the national interest and the well-being of the citizens of the affected State.” Id.

  §1345(c). OCSLA expressly requires that any revision of the Five-Year Program “shall be in the

  same manner as originally developed” unless the revision is “not significant.” Id. § 1344(e). The

  statute sets forth the procedures with which the Secretary must comply in making “any significant

  revision or reapproval of the leasing program.” Id. § 1344(f).8




  8
      The specific procedures required in making a significant revision to the program are:
             (1) receipt and consideration of nominations for any area to be offered for lease or to be excluded from
             leasing;
             (2) public notice of and participation in development of the leasing program;
             (3) review by State and local governments which may be impacted by the proposed leasing;
             (4) periodic consultation with State and local governments, oil and gas lessees and permittees, and
             representatives of other individuals or organizations engaged in activity in or on the outer Continental Shelf,
             including those involved in fish and shellfish recovery, and recreational activities; and
             (5) consideration of the coastal zone management program being developed or administered by an affected
             coastal State pursuant to section 1454 or section 1455 of Title 16.




                                                               7
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 8 of 39 PageID #: 2786




         2. MLA

         BLM, a federal agency under the DOI, oversees the leasing process for federal lands. The

  MLA grants BLM the authority to lease public lands with oil or gas deposits to private industry

  for development. 30 U.S.C. § 226(a). The MLA requires that the Secretary hold lease sales “for

  each State where eligible lands are available at least quarterly. . . .” Id. § 226(b)(1)(A). BLM’s

  regulations also require quarterly lease sales. See 43 C.F.R. § 3120.1-2(a) (“Each proper BLM …

  office shall hold sales at least quarterly if lands are available for competitive leasing.”). The MLA

  provides a certain percentage of “[a]ll money received from sales, bonuses, [and] royalties

  including interest charges” to the state in which a lease is located. 30 U.S.C. § 191(a).

     B. Plaintiffs’ Factual Allegations as to All Counts

         Plaintiffs allege that the formation of the current Five-Year Program began under the

  administration of former President Barack Obama in 2014, and BOEM appropriately performed

  its OCSLA-mandated statutory duties by publishing a request for information in the Federal

  Register and considering the comments in forming the Draft Proposed Program. Doc. 1, p. 18, ¶

  53. In 2015, BOEM published the Draft Proposed Program and in the 60 days following, received

  over one million comments in response. Id., ¶ 54. In 2016, BOEM then published the Proposed

  Program, initiating a ninety-day comment period. Id., ¶ 55. In November 2016, BOEM published

  the Proposed Final Program and, once the program had been submitted to President Obama and

  Congress, the Secretary ultimately approved the Final Program on January 17, 2017. Id., pp. 19-

  20, ¶¶ 56-59. The Final Program included eleven proposed lease sales, including Lease Sale 257

  in the Gulf of Mexico and Lease Sale 258 in Cook Inlet, Alaska. Id., ¶¶ 57-59. Plaintiffs allege

  that, after the approval of the Final Program, seven of those lease sales occurred on schedule

  between August 2017 and November 2020. Id., p. 20, ¶ 60. Lease Sale 257’s Proposed Notice of




                                                    8
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 9 of 39 PageID #: 2787




  Sale was published by BOEM in November 2020 and, after a period of public comment, was

  approved and formally scheduled to occur March 17, 2021. Id., pp. 20-22, ¶¶ 61-64. Lease Sale

  258 had not reached final approval yet, but as of January 2021, BOEM had published a Notice of

  Availability of the area proposed for sale and invited public comment. Id., p. 22, ¶ 65.

         On January 27, 2021, President Biden issued EO 14008, which commands that the

  Secretary “pause new oil and natural gas leases on public lands or in offshore waters” pending a

  comprehensive environmental review. Id., p. 23, ¶ 67. This EO was issued citing “no authority”

  for the pause and providing no rationale for the departure from the Five-Year Program established

  by the Obama Administration and left in place by the administration of President Donald Trump.

  Id. Plaintiffs allege that the EO’s only discernable rationale is to “follow through” on the President

  Biden’s promises made during his campaign. Id. Additionally, plaintiffs claim that Secretarial

  Order No. 3395, issued on January 20, 2021, by the then-acting Secretary “constructively halted”

  development and exploration of existing oil and gas leases which suspended the previously-

  delegated authority of BOEM and BLM to oversee the permitting process in already-existing oil

  and gas leases. Id., pp. 23-24, ¶ 68. This Order shifted the power to oversee the drilling and

  exploration process from the regional offices of BOEM and BLM to “nine politically appointed

  officials in Washington”—the Office of the Assistant Secretary for Land and Minerals. Id. ¶¶ 68-

  69. Plaintiffs’ complaint contends that the effective combined result of Secretarial Order No. 3395

  and EO 14008 has been a “comprehensive ban on the leasing and development of energy resources

  on public lands and offshore waters,” as the orders have rendered it “impossible” for the DOI to

  perform its statutorily mandated duties under OCSLA and the MLA. Id., p. 25, ¶¶ 71-72.

         Discrete actions taken by regional offices of BOEM and BLM in the months following EO

  14008, plaintiffs contend, further demonstrate the existence of a moratorium on oil and gas leasing.




                                                    9
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 10 of 39 PageID #: 2788




  On February 18, 2021, the Regional Director of BOEM’s Gulf of Mexico Office issued a Notice

  to Rescind the Prior Lease 257 Record of Decision. Id., p. 26, ¶ 73. Plaintiffs contend that the

  Notice involved “no analysis, no comment period, no reference to statutory factors, no reference

  to the Current Five-Year Program, and no consultation with the States, Tribes, or local

  governments.” Id. Instead, BOEM’s only stated reasoning was to comply with EO 14008. Id. On

  February 4, 2021, BOEM cancelled the public comment period and public meetings on Lease Sale

  258, citing only EO 14008 for its reasoning. Id., pp. 31-32, ¶ 86. Plaintiffs contend that the abrupt

  Rescission of Lease Sale 257 improperly amends the current Five-Year Program and contravenes

  OCSLA’s requirements that BOEM consult with the states and local governments, submit the plan

  to Congress and the President, hold waiting and comment periods, and prepare environmental

  impact statements. Id., p. 27, ¶ 76. Additionally, the unexplained delay of Lease Sale 258 and

  cancellation of its public comment period ignore the process set forth by OCSLA. Id., p. 32, ¶ 90.

          As to the onshore oil and gas lease sales, several BLM offices9 planned to hold quarterly

  sales of available lands in March and April of 2021. Id., pp. 33-34, ¶¶ 93-99. Plaintiffs allege that

  each pending quarterly sale was halted in response to EO 14008. Id., p. 35, ¶ 102. Indeed, in the

  months following EO 14008, each sale under the MLA was halted, with most offices offering no

  reasoning for the postponement and BLM’s Wyoming Office stating that the sales were postponed

  to “confirm the adequacy of the underlying environmental analysis.” Id., pp. 35-36, ¶¶ 103-110.

  Plaintiffs urge that BLM’s delay of the land sales contravenes the MLA and abdicates BLM’s

  mandatory statutory duty to hold lease sales “for each State where eligible lands are available at

  least quarterly.” Id., p. 37, ¶ 111 (citing 30 U.S.C. § 226(b)(1)(A)).




  9
   These sales were to occur through BLM offices of Nevada, Montana-Dakotas, Utah, Colorado, Oklahoma and New
  Mexico. Doc. 1, pp. 33-34, ¶¶ 94-99.


                                                      10
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 11 of 39 PageID #: 2789




               1. Count X: Ultra Vires Claim

           Plaintiffs allege in Count X of their complaint that “[b]ecause neither OCSLA nor MLA

  authorizes the President to unilaterally impose a moratorium on oil and gas lease sales by

  Executive Order or otherwise, Section 208 of Executive Order 14008 is ultra vires.” Doc. 1, p. 50,

  ¶ 177. The President’s power to pause oil and gas leases “must stem either from an act of Congress

  or from the Constitution itself.” Youngstown Sheet & Tube Co. v. Sawyer, 72 S. Ct. 863, 866

  (1952). Judicial review is generally available to determine whether the President has exceeded

  statutory authority to take a particular action. See, e.g., Rosebud Sioux Tribe v. Trump, 428 F.

  Supp. 3d 282, 291 (D. Mont. 2019) (“A court’s power to enjoin the President extends to enjoining

  portions of an executive order where the order exceeds the statutory authority delegated by

  Congress and constitutional boundaries.” (citing Hawaii v. Trump, 859 F.3d 741, 768 (9th Cir.

  2017) (internal quotations omitted)); Massachusetts Lobstermen's Ass'n v. Ross, 349 F. Supp. 3d

  48, 54 (D.D.C. 2018), aff'd, 945 F.3d 535 (D.C. Cir. 2019) (“Because Plaintiffs' claims assert that

  the President exceeded his statutory authority under the Antiquities Act—i.e., that the

  Proclamation was ultra vires—they are generally reviewable.); Chamber of Com. of U.S. v. Reich,

  74 F.3d 1322, 1328 (D.C. Cir. 1996) (recognizing a cause of action for judicial review of an

  executive order and noting that “[r]eview of the legality of Presidential action can ordinarily be

  obtained in a suit seeking to enjoin the officers who attempt to enforce the President's directive.”)10


  10
    The defendants’ reply argues that Ancient Coin Collectors Guild v. U.S. Customs & Border Prot., Dep't of Homeland
  Sec.[801 F. Supp. 2d 383, 406 (D. Md. 2011), aff'd, 698 F.3d 171 (4th Cir. 2012)] and several cases that plaintiffs rely
  on in their opposition are inapposite because they either involve challenges to “self-executing” Presidential actions or
  involve ultra vires challenges to agency action only. Doc. 145, pp. 3-4, fn. 1. We note that an ultra vires claim can
  arise not only from the President’s action, but generally from any executive officer’s action that exceeds legal
  authority. See California v. Trump, 379 F. Supp. 3d 928, 942 (N.D. Cal. 2019) (“[A] court may grant injunctive relief
  against executive officers to enjoin both ultra vires acts—that is, acts exceeding the officers' purported statutory
  authority—and unconstitutional acts.”). Here, our inquiry on a 12(b)(6) motion is limited to whether plaintiffs’
  complaint establishes their entitlement to ultra vires review of an executive order. While plaintiffs’ cited cases do not
  each involve the same facts as those herein—an ultra vires challenge to a President’s executive order that directs
  agency action—we still find plaintiffs’ cited cases instructive on the availability of ultra vires review.


                                                             11
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 12 of 39 PageID #: 2790




           Here, defendants seek dismissal of plaintiffs’ ultra vires claim on several grounds. First,

  defendants argue that, because EO 14008’s language directs the Secretary to implement the pause

  only “to the extent consistent applicable law,” the order is facially valid. Doc. 128, att. 1, p. 19.

  Defendants contend that this “savings clause” prevents the order from being implemented in any

  way that exceeds statutory authority; rather, it instructs the Secretary to follow the law. Id.

  Defendants urge that OCSLA “does not compel that lease sales occur on any particular date… nor

  does it require that the agencies proceed with the lease sales proposed in the Five-Year Program.”

  Id., p. 21. Defendants argue that the MLA and OCSLA give the Secretary “considerable

  discretion” to alter the DOI’s leasing programs in a manner consistent with the law—such as

  reducing the size of sales or postponing sales that require additional environmental analysis. Id.,

  p. 23.

           In their opposition, plaintiffs contend they have established that Section 208 of EO 14008

  exceeded the President’s powers, as the relevant statutes grant the President no authority to “pause”

  oil and gas leasing. Doc. 142, p. 21-23. Moreover, plaintiffs argue that the language “to the extent

  consistent with applicable law” does not render the executive order valid because the order also

  includes the language “shall pause”—a commandment for the Secretary to act. Id., p. 22. Plaintiffs

  contend that EO 14008’s “savings clause” must be read in context with the rest of the executive

  order, and here, EO 14008 unambiguously directs the Secretary to pause oil and gas leases. Id.

  Thus, plaintiffs argue the mandatory directive cannot be read out of the executive order. Id. As

  such, plaintiffs argue that EO 14008 cannot possibly be implemented in a manner that is

  “consistent with applicable law.” Id., p. 23.

           Defendants reply argues that EO 14008 is akin to Executive Order No. 13202 challenged

  in Bldg. & Const. Trades Dep't, AFL-CIO v. Allbaugh, as both orders direct that an agency “shall”




                                                   12
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 13 of 39 PageID #: 2791




  take action to the extent “consistent with” or “permitted by” applicable law. 295 F.3d 28, 33 (D.C.

  Cir. 2002). The Allbaugh court ruled that the mere presence of the language “[t]o the extent

  permitted by law” would save the executive order from being invalid even if the directive was

  contrary to the National Labor Relations Act. Id. 11 The court upheld the executive order, reasoning

  that its language only compelled agency action12 when doing so would not violate the law. Id.

  Courts since Allbaugh, however, have interpreted the language of executive orders more broadly.

          Courts should interpret an executive order beginning with its text, and the text “must be

  construed consistently with the Order’s ‘object and policy.’” City & Cty. of San Francisco v.

  Trump, 897 F.3d 1225, 1238 (9th Cir. 2018) (quoting Bassidji v. Goe, 413 F.3d 928, 934 (9th Cir.

  2005)). Both the Fourth and Ninth Circuit Court of Appeals have held that savings clauses as

  qualifiers in an executive order should not insulate an executive order from judicial review when

  that qualifying language would override the substance of the order itself. Id. at 1239 (“Savings

  clauses are read in their context, and they cannot be given effect when the Court, by rescuing the

  constitutionality of a measure, would override clear and specific language.”); Hias, Inc. v. Trump,

  985 F.3d 309, 325 (4th Cir. Jan. 8, 2021) (“[w]e reject the government’s attempt to immunize the

  Order from review through a savings clause which, if operational, would nullify the ‘clear and

  specific’ substantive provisions of the Order.”). These cases suggest that where an executive order

  has clear and commanding language, a court need not give effect to the savings clause. Id.; but see

  Common Cause v. Trump, 506 F. Supp. 3d 39, 47 (D.C. Cir. 2020) (giving effect to a savings



  11
     In referring to the Supreme Court’s decision in Youngstown Sheet and Tube, which struck down President Truman’s
  executive order that purported to seize privately owned steel mills, the Allbaugh court noted that “had President
  Truman merely instructed the Secretary of Commerce to secure the Government's access to steel ‘[t]o the extent
  permitted by law,’ Youngstown would have been a rather mundane dispute over whether the Secretary had statutory
  authority to act as he did.” 295 F.3d at 33.
  12
     In Allbaugh, the D.C. Circuit addressed an executive order issued by then-President George W. Bush that prohibited
  any federal agency from either requiring contractors and bidders to enter into project labor agreements (“PLA”s) or
  prohibiting them from doing the same. 295 F.3d 28, 29 (D.C. Cir. 2002).


                                                           13
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 14 of 39 PageID #: 2792




  clause included in a Presidential memorandum and finding that “[w]e cannot ignore these repeated

  and unambiguous qualifiers imposing lawfulness and feasibility constraints on implementing the

  memorandum.”).

         In City & Cnty. of S.F, then-President Trump issued Executive Order 13768 which

  purported to withhold federal grants from “sanctuary” cities and counties whose policies “shield

  aliens from removal form the United States.” 897 F.3d at 1232. The Ninth Circuit concluded that

  Congress, not the President, holds the spending power and therefore the President exceeded his

  authority by withdrawing federal grant money from certain jurisdictions. Id. at 1234. The court

  then found that Section 9(a) of the Order, which directed the Attorney General and Secretary of

  State to condition issuance of grants “in their discretion and to the extent consistent with law,” did

  not immunize the Order from judicial review. Id. The court noted that the Order “unambiguously

  commands action” and therefore the so-called “savings clause” could not override rest of the

  Order. Id. at 1240.

         In Hias, then-President Trump’s Executive Order 13888 required the consent of states and

  local governments before the federal government could settle refugees within their borders. 985

  F.3d at 317. States and localities could withhold their consent for any reason or no reason at all.

  Id. at 322. Section 2(b) of the Order allowed the Secretary of State to override a state’s decision

  not to consent only if the Secretary determined that the failure to resettle refugees in that state

  would be “inconsistent with the policies and strategies established under [the Refugee Act of 1980]

  or other applicable law.” Id. at 325. The Fourth Circuit held that the Order was irreconcilable with

  the Refugee Act, which required that the federal government “consult” with the states and localities

  and assess several factors in making resettlement decisions, such as the availability of employment

  and other resources in the destined resettlement states. Id. at 320, 322. The court reasoned that the




                                                   14
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 15 of 39 PageID #: 2793




  text of the order essentially “supplant[ed]” the Refugee Act’s requirements of consultation with

  the states and consideration of the statutory criteria. Id. at 322. Additionally, the court rejected the

  government’s argument that Section 2(b)’s “savings clause” immunized the Order from judicial

  review: “[t]he intent of the Order is clear… the savings clause ‘does not and cannot override [the

  Order’s] meaning.’” Id. at 325 (quoting City & Cnty. of S.F., 897 F.3d at 1240). Since the purported

  “savings clause” lacked any mechanism for agencies to implement the Order in a manner

  consistent with the Refugee Act, the court held that the clause could not “save” the Order from its

  “infirmities.” Id.

          Defendants urge that Hias and City & Cnty. of S.F are distinguishable as they both involved

  presidential directives that “facially contradict[ed] a federal statute.” Doc. 128, att. 1, p. 20. We

  disagree. Rather, we find that Hias and City & Cnty. of S.F. are analogous and therefore applicable

  since EO 14008, as written, also contradicts two federal statutes—both the MLA and OCSLA. As

  we noted, the Secretary is required to consider the states’ input and justify departures from their

  recommendations in writing. Sec’y of the Interior, 104 S. Ct. at 669-70 (citing 43 U.S.C. § 1344).

  Like the Executive Order in Hias, EO 14008 overwrites a statutorily mandated process of

  consultation with the states and localities. 985 F.3d at 317. EO 14008’s across-the-board pause

  expressly prevents BLM from executing lease sales in accordance with this statutory duty under

  the MLA. 30 U.S.C. § 226(b)(1)(A). EO 14008 orders the DOI to pause all oil and gas leasing,

  essentially amending the current Five-Year Program without the requisite consultation with states

  and localities, and without the requisite review by the President and Congress before the Secretary

  approves the Final Plan. 43 U.S.C. § 1344(c); 1344(d)(2). Thus, on its face, EO 14008 contradicts

  the mandatory processes set forth by OCSLA and the MLA. As such, we follow Hias and City &

  Cnty. of S.F. and similarly decline to give effect to Section 208’s so-called “savings clause.” In




                                                    15
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 16 of 39 PageID #: 2794




  doing so, we also reject the reasoning of Allbaugh and Common Cause which, as applied here,

  would allow the President to evade judicial review with the mere inclusion of the savings clause.

  See City & Cnty. of S.F., 897 F.3d at 1240 (“If ‘consistent with law’ precludes a court from

  examining whether the Executive Order is consistent with law, judicial review is a meaningless

  exercise, precluding resolution of the critical legal issues.”).

           Here, EO 14008 unambiguously commands the Secretary to act with the language “shall

  pause.” While it includes the boilerplate language “consistent with applicable law,” this is a

  “purely theoretical” savings clause as it offers no mechanism for the DOI to implement the order

  in a manner consistent with law other than simply refusing to implement the order outright.13 Much

  like the executive order in City & Cnty. of S.F., the DOI simply cannot give effect to EO 14008’s

  directive without otherwise violating OCSLA or the MLA. 897 F.3d at 1240 (citing Allbaugh, 295

  F.3d at 33).

           We find that plaintiffs have sufficiently alleged facts demonstrating that the President acted

  in excess of his statutory or constitutional authority in issuing EO 14008 and state a claim for ultra

  vires review. Plaintiffs have therefore demonstrated their entitlement to judicial review of the

  President’s actions. We recommend that the court deny defendants’ Motion to Dismiss as to Count

  X and deny defendants’ Motion to Dismiss the President as a defendant.14




  13
     Defendants’ reply argues that since the Five-Year Program only proposed that each sale occur within a certain year,
  the Secretary could have implemented a “pause” by delaying 2021’s Lease Sales until December. Doc. 145, pp. 5-6.
  This, defendants argue, would allow the Secretary to comply with the Five-Year Program while still giving effect to
  EO 14008. That point does not sway our reasoning—in our view, a 9-month delay of already-scheduled lease sales,
  such as Lease Sale 257, would still constitute a significant revision to the Five-Year Program.
  14
     In their motions, defendants only argued generally that the President should be dismissed as a defendant because
  the plaintiffs pled “no viable claim against the President for which relief can be granted.” Doc. 128, att. 1, p. 8. In
  defendants’ reply, they suggest that dismissal of the ultra vires claim would call for dismissal of the President as a
  defendant. Doc. 145, p. 3. Otherwise, defendants raise no specific arguments for the President’s dismissal. As such,
  we find dismissal of the President would be inappropriate at this time since plaintiffs have stated an ultra vires
  claim. We make no finding as to whether the President is a proper defendant for the remaining Counts.


                                                            16
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 17 of 39 PageID #: 2795




             2. Count IX: OCSLA Citizen Suit

         OCSLA’s citizen suit provision allows citizens, as well as and local and state governmental

  officials, to participate in OCSLA’s enforcement. OXY USA Inc v. Babbitt, 122 F.3d 251, 257 (5th

  Cir. 1997). OCSLA provides that “any person having a valid legal interest which is or may be

  adversely affected” can file suit to compel compliance with OCSLA. 43 U.S.C. § 1349(a)(1). The

  United States and “any other government instrumentality or agency” may be a proper defendant.

  Id. Moreover, OCSLA’s definition of a “person” who can properly bring suit under this provision

  includes not only natural persons, but also states. Id. § 1331(d). Typically, a would-be plaintiff for

  an OCSLA citizen suit must give the Secretary sixty days’ notice of the intent to file suit. Id. §

  1349(a)(2). An exception to the 60-day notice requirement lies where the alleged violation

  “constitutes an imminent threat to the public health or safety or would immediately affect a legal

  interest of the plaintiff.” Id. § 1349(a)(3). Under those circumstances, the plaintiff may file suit

  “immediately after notification of the alleged violation.” Id. The Fifth Circuit has recognized that

  the immediacy exception does not apply where the alleged harm has occurred in the past. Brown

  v. Offshore Specialty Fabricators, Inc., 663 F.3d 759, 768 (5th Cir. 2011).

         Plaintiffs bring an OCSLA citizen suit claim in Count IX of their complaint, alleging that

  “Executive Order 14008 and its OCLSA Leasing Moratorium violate OCSLA by failing to adhere

  to its comprehensive procedures applicable to promulgating and amending Five Year Programs

  and holding lease sales.” Doc. 1, p. 48, ¶ 170. Specifically, plaintiffs allege that the Secretary

  violated OCSLA in “failing to adhere to comprehensive lease sale procedures for Lease Sales 257

  and 258 and by allowing an unauthorized officer to cancel Lease Sale 257.” Id., ¶ 171. They also

  allege that they gave notice to the Secretary of their intent to file suit under OCSLA’s citizen suit

  provision on March 21, 2021. Id., ¶ 173. Though they gave notice only two days before filing the




                                                   17
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 18 of 39 PageID #: 2796




  instant action, plaintiffs allege that the immediacy exception applies because the Secretary’s

  violations “immediately affect Plaintiff States’ legal interest by denying the States revenues from

  March 2021 lease sales, denying conservation funds to help protect the States’ coastline from

  further degradation, and inflicting economic harms upon the States’ citizens.” Id., ¶ 172.

           As a preliminary matter, we address defendants’ jurisdictional challenge to the OCSLA

  citizen suit. Defendants argue that judicial review of the Secretary’s approval of a leasing program

  can only proceed in the United States Court of Appeal for the District of Columbia. Doc. 128, att.

  1, p. 24 n. 6.15 The current 2017-2022 Five-Year Leasing Program was previously published to

  the states for the initial notice and comment period, properly reviewed by Congress and the

  President, and ultimately approved by the then-acting Secretary in January 2017. Doc. 1, pp. 19-

  20, ¶¶ 56-59. The plaintiffs’ OCSLA citizen suit does not challenge the Secretary’s preparation of

  the current Five-Year Program, but only the Secretary’s failure to adhere to the already-

  promulgated Five-Year Program and OCLSA’s procedures for execution of the scheduled lease

  sales. Id., p. 49, ¶ 171. We therefore find that the violations alleged in plaintiffs’ complaint do not

  fall within the scope of § 1349(c)(1) since the action does not challenge the Secretary’s approval

  of a Five-Year Program but rather the Secretary’s modification of that Program in contravention

  of the OCLSA’s reapproval process.16 We instead find that this court has jurisdiction over the



  15
     “Any action of the Secretary to approve a leasing program pursuant to section 1344 of this title shall be subject to
  judicial review only in the United States Court of Appeal for the District of Columbia.” 43 U.S.C. § 1349(c)(1).
  16
     We note that challenges to prior Five-Year Programs under the citizen suit provision only required the D.C. Circuit’s
  exclusive jurisdiction when the action challenged the initially approved Final Program—not the Secretary’s
  subsequent failures to execute the Program. See Ctr. for Sustainable Econ. v. Jewell, 779 F.3d 588, 595-96 (D.C. Cir.
  2015) (challenging the 2012-2017 program); Ctr. for Biological Diversity v. United States Dep’t of Interior, 563 F.3d
  466 (D.C. Cir. 2009) (challenging the 2007-2012 Program); Natural Res. Def. Council, Inc. v. Hodel, 865 F.2d 288
  (D.C. Cir.1988) (challenging the 1987-1992 Program); California v. Watt (Watt II) 712 F.2d 584 (D.C.Cir.1983)
  (challenging the 1982-1987 Program); State of Cal. By and Through Brown v. Watt (Watt I), 668 F.2d 1290 (D.C. Cir.
  1981) (challenging the 1980-1985 Program). These challenges were primarily based on the Secretary’s failure to
  balance the need for expeditious development of the OCS with environmental concerns, such as negative effects on
  marine life (see e.g., Ctr. for Biological Diversity, 563 F.3d 466) or the risk of damage from oil spills (see e.g., Watt
  II, 712 F.3d 584), in the initial approval of the Program.


                                                             18
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 19 of 39 PageID #: 2797




  citizen suit under 43 U.S.C. § 1349(b) and would recommend the court deny defendants’ Motion

  to Dismiss for Lack of Jurisdiction.17

           Defendants also seek dismissal of plaintiffs’ citizen suit on other grounds. First, they argue

  that plaintiffs “make no allegations regarding threats to public health and safety, and do not allege

  any ‘immediate’ threat to a legal interest.” Doc. 128, att. 1, p. 24. Defendants argue that plaintiffs

  allege past injuries and potential remote future injuries but fail to allege “immediate harm”

  sufficient to merit the exception to the 60-day notice requirement. Id., pp. 24-25. They contend

  that the postponement of Lease Sale 257 and cancellation of the comment period for Lease Sale

  258 have already occurred and there is no continued threat of immediate harm to plaintiffs’ legal

  interest in participating in the notice and comment process. Id., p. 25. Additionally, they argue that

  the harms that plaintiffs characterize as “immediate” are only prospective injuries and that “many

  months and several intervening agency decisions” would stand between holding any lease sale and

  plaintiff-states’ ultimate receipt of revenues from that sale. Id.18

           In plaintiffs’ opposition, they re-emphasize the points alleged in their complaint: that every

  month, the plaintiffs will lose revenue in the form of ground rents, bonuses, and royalties. Doc.

  142, p. 24. Additionally, they contend that they have a “statutorily-vested right to be consulted




  17
     “[T]the district courts of the United States shall have jurisdiction of cases and controversies arising out of, or in
  connection with (A) any operation conducted on the outer Continental Shelf which involves exploration, development,
  or production of the minerals, of the subsoil and seabed of the outer Continental Shelf, or which involves rights to
  such minerals, or (B) the cancellation, suspension, or termination of a lease or permit under this subchapter.
  Proceedings with respect to any such case or controversy may be instituted in the judicial district in which any
  defendant resides or may be found, or in the judicial district of the State nearest the place the cause of action arose.”
  43 U.S.C. § 1349(b)(1).
  18
     The defendants also argue that at the preliminary injunction hearing, plaintiffs conceded that they did not
  immediately receive funds from new federal leases. Doc. 145, p. 9. However, considering the substance of the
  preliminary injunction hearing moves beyond the bounds of the 12(b)(6) analysis. We are limited to only the plaintiffs’
  complaint along with its attachments and may take judicial notice of public records. Papasan v. Allain, 106 S. Ct.
  2932, 2935 n.1 (1986). Even if defendants’ contentions were true, however, we note that the economic impacts claimed
  by plaintiffs are broader than revenue lost directly from the lease sales.


                                                             19
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 20 of 39 PageID #: 2798




  about the leasing program” and that their legal interests are immediately affected by the

  cancellation of the lease sales’ notice-and-comment process. Id.

           We find that plaintiffs’ complaint sufficiently alleges that they have previously suffered

  and will immediately suffer additional economic harm from the agency action at issue. The

  complaint sets forth that “both OCSLA and the MLA expressly entitle States to substantial portions

  of the proceeds from lease sales and subsequent development.” Doc. 1, pp. 42-43, ¶ 126. We find

  that plaintiffs’ alleged injuries constitute “immediate” economic harm. Plaintiffs will lose the

  opportunity to financially benefit from continued development under already-cancelled leases and

  future leases. We reject defendants’ argument to the contrary: though plaintiffs’ harm might have

  already been realized in part at the time they filed their complaint,19 the economic vitality of the

  plaintiffs continues to be affected by the pause with each month that passes. According to

  plaintiffs, those lost economic benefits include not only the loss of direct lease sale revenue, but

  also lost tax revenue and employment opportunities. Id., pp. 41-42, ¶ 123.

           We find the anticipated economic harm as alleged in the complaint satisfies the

  “immediate[] … effect on legal interest” requirement of § 1349(a)(3). As such, we find that

  plaintiffs’ complaint established their entitlement to OCSLA’s exception to the 60-day notice

  requirement. Thus, the fact that plaintiffs only gave notice to the Secretary two days in advance

  does not bar this claim. We need not reach the parties’ other arguments about whether plaintiffs’

  ongoing procedural injury is sufficient. Plaintiffs therefore state a claim for relief, and we would

  recommend the court deny defendants’ Motion to Dismiss the OCSLA citizen suit.




  19
    Though this court has found no guidance on this issue, we construe the statute as requiring the effect on legal interest
  to be “immediate” at the time the plaintiff filed suit. 43 U.S.C § 1349(a)(3). Otherwise, the immediacy exception
  would be meaningless, as the result would vary depending on the timeframe that a court makes the inquiry. Viewing
  the facts under either lens, however, we find that plaintiffs’ monthly loss of revenue and effect on their economies
  constitutes an “immediate” effect on their legal interests.


                                                             20
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 21 of 39 PageID #: 2799




              3. Counts I-V, VII and VIII: APA Violation Claims

          Under the APA, “[a] person suffering legal wrong because of agency action, or adversely

  affected or aggrieved by agency action within the meaning of a relevant statute, is entitled to

  judicial review thereof.” 5 U.S.C. § 702. The APA permits judicial review of “final agency action”

  for which there is no other adequate remedy in court. 5 U.S.C. § 704. Notably, both the Supreme

  Court and Fifth Circuit have recognized a “strong presumption that Congress intends judicial

  review of administrative action.” Bowen v. Michigan Academy of Family Physicians, 106 S. Ct.

  2133, 2135 (1986); Deering Milliken, Inc. v. OSHA, 630 F.2d 1094, 1099 (5th Cir. 1980).

          Where an agency action is subject to judicial review, the APA also provides several specific

  remedies. It provides that a reviewing court “shall [] compel agency action unlawfully withheld or

  unreasonably delayed.” 5 U.S.C. § 706(1). Additionally, under the APA, a “reviewing court shall

  ... hold unlawful and set aside agency action ... found to be ... not in accordance with law” or “in

  excess of statutory jurisdiction, authority, or limitations, or short of statutory right.” Id. § 706(2)(A)

  and (C). A reviewing court shall also “hold unlawful and set aside agency action … found to be…

  arbitrary, capricious, [or] an abuse of discretion.” Id. § 706(2)(A). Finally, agency action must be

  set aside if promulgated “without observance of procedure required by law.” Id. § 706(2)(D).

                  a. APA Reviewability Generally

          Here, the threshold inquiry is whether plaintiffs’ claims are reviewable under the APA.

  There are four requirements for review of an agency action: (1) the plaintiffs must demonstrate

  that their causes of action fall within the “zone of interests” under the relevant statutes; (2) the

  statutes that defendants have allegedly violated do not preclude judicial review; (3) the action at

  issue constitutes a “final agency action;” and (4) the action is not “committed to agency discretion




                                                     21
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 22 of 39 PageID #: 2800




  by law.” See Texas v. United States, No. 21-3, 2021 WL 2096669, at *21 (S.D. Tex. Feb. 23,

  2021).

                           i. Zone of Interests

            The first requirement for APA review is that the plaintiffs establish they are in the “zone

  of interests” of the statutes that were allegedly violated: here, the OCSLA and MLA. Id. The

  general “zone of interests” test requires us to “determine, using traditional tools of statutory

  interpretation, whether a legislatively conferred cause of action encompasses a particular

  plaintiff’s claim.” Lexmark Int'l, Inc. v. Static Control Components, Inc., 134 S. Ct. 1377, 1387

  (2014). Since the APA serves “a broad[] remedial purpose,” [Ass'n of Data Processing Serv. Orgs.,

  Inc. v. Camp, 90 S. Ct. 827, 831 (1970)] the test as applied in APA cases is not “especially

  demanding.” Lexmark Int’l, 134 S. Ct. at 1389. APA review will be denied only “if the plaintiff’s

  interests are so marginally related to or inconsistent with the purposes implicit in the statute that it

  cannot reasonably be assured Congress intended to permit the suit.” Ensco v. Offshore Co. v.

  Salazar, No.10-1941, 2010 WL 4116892, at *4 (E.D. La. Oct. 19, 2010) (citing Clarke v. Sec.

  Indus. Ass'n, 107 S. Ct. 750, 757 (1987)).

            Here, the plaintiffs allege that their claims are within the zone of interests of both OCSLA

  and the MLA since both statutes grant states a statutory right to participate in the leasing process,

  and both statutes entitle the states to “substantial portions of the proceeds from lease sales and

  subsequent development.” Doc. 1, p. 42-43, ¶ 126. We agree and find that each of plaintiffs’ APA

  claims seek protection of their interests under OCSLA and the MLA. Noting that the zone of

  interest test has a low threshold, we find that plaintiffs have met the first requirement for APA

  review.




                                                     22
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 23 of 39 PageID #: 2801




                             ii. Statutory Preclusion of Judicial Review

           The second requirement for APA review is that the relevant statute does not preclude

  judicial review. 5 U.S.C. § 701(a)(1).

           The general presumption favoring judicial review of administrative action controls unless

  congressional intent to preclude judicial review is “fairly discernable in the statutory scheme.”

  Block v. Cmty. Nutrition Inst., 104 S. Ct. 2450, 2456 (1984) (quoting Camp, 90 S. Ct. at 831-32).

  The defendants have not argued that any portion of OCSLA or the MLA precludes judicial review,

  nor has our review of the statutes revealed Congress’s intent to do so. Thus, plaintiffs meet the

  second requirement for APA review.

                             iii. Final Agency Action

           The third requirement for APA review is that the challenged action is a “final agency

  action.” The APA’s requirement that only “agency action” is subject to judicial review means that

  courts cannot review and correct broad “programmatic challenges.”20 Lujan v. Nat’l Wildlife

  Fed’n, 110 S. Ct. 3177, 3189 (1990) (rejecting petitioners’ challenge to the entirety of BLM’s land

  withdrawal review program and holding that the broad challenge did not constitute an “agency

  action” under 5 U.S.C. § 702). As such, the plaintiffs must point to an “identifiable action or event”

  that will be subject to APA review. Alabama-Coushatta Tribe of Texas v. United States, 757 F.3d

  484, 490 (5th Cir. 2014).

           Moreover, if the agency action at issue was not “final,” we lack subject matter jurisdiction

  over review of that action. Peoples Nat. Bank v. Off. of Comptroller of Currency of U.S., 362 F.3d




  20
    Courts may not entertain review of efforts to alter broad federal policies and programs since the APA does not waive
  sovereign immunity for such challenges. See Walmart Inc. v. U.S. Dep’t of Just., --- F. Supp. 3d ---, No. 20-817, 2021
  WL 410618, at *11 (E.D. Tex. Feb. 4, 2021) (citing Alabama-Coushatta Tribe of Texas v. United States, 757 F.3d
  484, 490 (5th Cir. 2014)). As such, requests for “wholesale” improvement of an agency’s programs are not subject to
  judicial review. Id.


                                                           23
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 24 of 39 PageID #: 2802




  333, 336 (5th Cir. 2004). “Final” means that the action marks “the consummation of the agency’s

  decisionmaking process—it must not be of a merely tentative or interlocutory nature. And second,

  the action must be one by which rights or obligations have been determined, or from which legal

  consequences will flow.” U.S. Army Corps. of Engineers v. Hawkes Co., 136 S. Ct. 1807, 1813

  (2016) (quoting Bennett v. Spear, 117 S. Ct. 1154, 1168 (1997)). We note that the Fifth Circuit has

  held that the inquiry into the finality of an agency decision is “flexible” and “pragmatic.” Qureshi

  v. Holder, 663 F.3d 778, 781 (5th Cir. 2011).

          The defendants urge that the plaintiffs’ complaint makes an “improper programmatic

  challenge”—that is, instead of challenging specific agency actions, plaintiffs instead challenge the

  OCSLA and MLA leasing moratoriums as a general program and policy of the DOI as set forth in

  EO 14008. Doc. 128, att. 1, p. 26. Defendants contend that plaintiffs seek review of an “amalgam

  of interim decisions, press releases, and other actions that Plaintiffs have self-titled

  ‘moratoriums.’” Id., p. 8. Defendants contend that rather than review of individual agency

  decisions, that plaintiffs’ claims seek “systemic changes” which only the executive or legislative

  branches of government may enact. Id., p. 28. Defendants argue that since plaintiffs cannot identify

  “a single discrete agency action tantamount to a program-wide moratorium” that would be properly

  reviewable under the APA, they have failed to state a claim for relief. Id., p. 27.

         Defendants also argue that the purported agency action challenged by plaintiffs is not

  “final” within the meaning of 5 U.S.C. § 704. Id., p. 30. Rather, they contend the decisions are

  merely “interim” postponements of the lease sales, urging: “they are not decisions to forego the

  sales entirely, and the ultimate decision has not yet been made.” Id. Deferrals and postponements

  of agency decisions, they argue, are “necessarily interlocutory in nature.” Id. Defendants

  additionally urge that the challenged actions do not determine rights or obligations or trigger legal




                                                   24
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 25 of 39 PageID #: 2803




  consequences. Id., p. 31. The Record of Decision would “not have caused any lease sale to happen”

  because it only constituted notice of where the agency stood in its decision-making process and

  did not guarantee a lease sale would happen. Id. Thus, the rescission of those specific lease sales

  “had no real-world consequences” since they were rescinded prior to being fully executed. Id.

          In their opposition, plaintiffs urge that they have established that a moratorium is in place,

  and further that BOEM and BLM’s decision to implement the moratorium is a final, discrete

  agency action of the type that courts frequently review under the APA. Doc. 142, pp. 25-26.

  Plaintiffs contend that they do not ask the court to impermissibly “dictate policy” or supervise the

  DOI’s administration of the leasing program, but only ask the court to enjoin specific agency

  action. Id., p. 28. Plaintiffs therefore urge that their lawsuit is not an improper programmatic

  challenge but only an appeal for the court to enforce the agencies’ duties under OCSLA and the

  MLA. Id., p. 29.

          Additionally, plaintiffs argue that the pause is still a “final” action even though the DOI

  never formally committed it to writing. Id., p. 27. Unwritten but clear and discrete policies may

  constitute reviewable agency action and here the Secretary clearly implemented an unwritten

  policy prompting the defendant agencies to suspend lease sales pursuant to EO 14008. Id. They

  also suggest that that denying APA review here would set bad precedent in allowing the Executive

  Branch to “make a major national decision in the most opaque manner possible.” Id. Thus, federal

  agencies should not be able to circumvent APA review merely by declining to put a final decision

  in writing. Id., pp. 27-28.

          Finally, plaintiffs argue that the decision to implement the pause was a final agency action

  because it “left agency officials without discretion” to conduct oil and gas lease sales, therefore

  marking the “consummation of a decision making process.” Id., p. 29. Additionally, the decision




                                                   25
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 26 of 39 PageID #: 2804




  altered the obligations of federal officials to hold such lease sales, deprived the bidders of their

  right to acquire the lease sales and deprived the states of their right to collect revenue from those

  sales. Id. Thus, they urge, legal consequences certainly flowed from the implementation of the

  pause. Id.

           As to whether the challenged agency actions at issue are “discrete,” we start with Lujan,

  wherein the Supreme Court declined APA review of a plaintiff’s challenge to the entirety of the

  Secretary’s “land withdrawal review program.” 110 S. Ct. at 3189. Plaintiff therein challenged the

  “continuing (and thus constantly changing) operations of the BLM” in withdrawal and

  classification of public lands. Id. Unlike the programmatic challenge like in Lujan, plaintiffs here

  seek relief from the cancellation and postponement of two specific Lease Sales in offshore

  waters—Lease Sale 257 and Lease Sale 258—in addition to the systematic cancellation of mineral

  leases on eligible lands. Indeed, they specifically request that the pause be vacated and enjoined21

  under the APA or that the court compel offshore Lease Sale 257 and Lease Sale 258, and BLM’s

  previously scheduled onshore lease sales.22 Doc. 1, pp. 43-48. Plaintiffs seek to compel the

  defendants to comply with their duties under OCSLA and the MLA. In our view, such relief does

  not seek the kind of “wholesale revision” of a federal program in which Lujan precludes our

  engagement.23

           Moreover, the Secretary’s decision to implement the pause was a discrete agency action

  even if not formally published like the BOEM and BLM regional offices’ decisions were. Doc. 1,


  21
     Counts II-V, VII, and VIII request the court to vacate and enjoin the action of either BOEM or BLM for three
  violations of the APA: being arbitrary and capricious, contrary to law, or failing to employ a requisite notice and
  comment period. Doc. 1, pp. 43-48, ¶¶ 141, 146, 150, 155, 163, 167.
  22
     Counts I and VI request the court compel specific lease sales since their executions have been “unlawfully withheld
  or unreasonably delayed.” Id., ¶¶ 133, 159. Notably, the defendants are not seeking dismissal of Count VI.
  23
     See W. Energy All. v. Jewell, No. 16-912, 2017 WL 3600740, at *13 (D.N.M. Jan. 13, 2017) (“The Court agrees
  with WEA that requesting BLM conduct quarterly leases of eligible and available parcels is not a programmatic
  challenge, but a request that this Court enforce a discrete, non-discretionary duty contained in a single statutory
  provision, unlike the situation in Lujan.”)


                                                           26
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 27 of 39 PageID #: 2805




  p. 26, ¶ 73; pp. 31-32, ¶ 86; pp. 35-36, ¶¶ 104-110. A “final” agency action need not be committed

  to writing. See, e.g., Bhd. of Locomotive Engineers & Trainmen v. FRRA, 972 F.3d 83, 100 (D.C.

  Cir. 2020). Even though plaintiffs’ complaint must deduce the Secretary’s decision from the

  collective actions of the BOEM and BLM offices after the issuance of EO 14008, they have still

  sufficiently alleged it is a discrete action subject to APA review.

         Defendants rely on Alabama-Coushatta, which held that a lawsuit challenging the federal

  management of natural resources in purported tribal territory was an improper programmatic

  challenge. 757 F.3d at 490. We find those facts distinguishable as well. There, the court rejected

  the Tribe’s lawsuit as a “blanket” challenge to “all of the Government’s actions with respect to all

  permits and leases” on land covering several national parks in Texas. Id. (emphasis in original.)

  The court reasoned that the challenge was directed at broad policies and practices: specifically, the

  agencies’ systematic failure to consider the Tribe’s claim to aboriginal title and incidental rights

  relating to the land at issue. Id., p. 491. Here, plaintiffs are not challenging the DOI’s overall

  management of the leasing program, nor have they lodged a “blanket” challenge as was present in

  Alabama-Coushatta. Instead, the challenge is specifically targeted towards the Secretary’s

  unwritten decision to postpone and cancel previously scheduled lease sales under the MLA and

  OCLSA and the agencies’ subsequent implementation of that decision.

         Additionally, we find that challenged actions under the APA are “final.” Neither the

  Secretary’s implementation of the pause, nor BOEM and BLM’s subsequent cancellations of lease

  sales, are “interlocutory in nature,” as defendants urge. Rather, case law interpreting the finality

  requirement demonstrates that an action need not be permanent to constitute a “final” agency

  action. See Texas, 2021 WL 2096669 at *31 (S.D. Tex. Feb. 23, 2021) (the 100-day temporary

  pause on removal of aliens ordered by the Department of Homeland Security was a “final” agency




                                                   27
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 28 of 39 PageID #: 2806




  action subject to judicial review). The presently challenged actions are still “final” despite the

  possibility the DOI may decide to later make the same federal lands available for purchase. Id.

  (recognizing that the defendants’ purported “’discretion’ to reverse course, by itself, is insufficient

  to convert an action that is final to one that is nonfinal.”); See also Hawkes Co., 136 S. Ct. at 1814

  (possibility that the U.S. Army Corps of Engineers would revise a jurisdictional determination is

  a “common characteristic of agency action, and does not make an otherwise definitive decision

  nonfinal.”); Sackett v. EPA., 132 S. Ct. 1367, 1372 (2012) (the mere possibility that the EPA would

  later reconsider a decision under the Clean Water Act was insufficient to make a final agency

  action nonfinal.)

         While EO 14008 commands a “pause” of new oil and gas lease sales, that language is of

  no moment to the finality inquiry, which is flexible and pragmatic. See Whitman v. Am. Trucking

  Associations, 121 S. Ct. 903, 915 (2001) (“Though the agency has not dressed its decision with

  the conventional procedural accoutrements of finality, its own behavior thus belies the claim that

  its interpretation is not final.”). Semantics aside, the essential actions at issue are the Secretary’s

  decision to systematically cancel and postpone various onshore and offshore lease sales, and the

  agencies’ subsequent cancellation and postponement of them. In our view, those actions are

  “final”, as they action alter the obligations of the various federal officials charged with performing

  the lease sales and affect the statutory rights of plaintiffs to collect proceeds from the sales.

         Accepting plaintiffs’ allegations as true and noting that there is a strong presumption for

  reviewability of administrative action, we find that the Secretary’s decision to pause oil and gas

  leases in compliance with EO 14008 is a discrete and final agency action. Additionally, plaintiffs

  have sufficiently alleged that each cancellation or postponement of specific lease sales, including




                                                    28
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 29 of 39 PageID #: 2807




  BOEM’s Rescission of Lease Sale 257, 24 BOEM’s delay of Lease Sale 258,25 and BLM’s delay

  of quarterly onshore lease sales26 is a discrete and final agency action.

                              iv. Committed to Agency Discretion by Law

           The fourth requirement for plaintiffs to obtain APA review is that the challenged actions

  under the APA are not “committed to agency discretion by law.” See 5 U.S.C. § 701(a)(2). This

  inquiry requires “careful examination of the statute on which the claim of agency illegality is

  based.” Webster v. Doe, 108 S. Ct. 2047, 2052 (1988). “Where statutes granting agency discretion

  are drawn in such broad terms” such that there are “no meaningful standards against which to

  judge the agency’s exercise of discretion” then § 701(a)(2)’s exception will apply. Perales v.

  Casillas, 903 F.2d 1043, 1047 (5th Cir. 1990) (internal quotations omitted.) To honor the

  presumption in favor of reviewability of administrative action, courts construe the exception in §

  701(a)(2) narrowly, “confining it to those rare administrative decision[s] traditionally left to

  agency discretion.” Dep't of Homeland Sec. v. Regents of the Univ. of California, 140 S. Ct. 1891,

  1905 (2020) (internal quotations omitted).

           While the OCSLA vests the Secretary with some discretion in development of the Five-

  Year Program,27 we find that plaintiffs’ claims arise from specific provisions of the statute that

  command action. “’[T]he word ‘shall’ usually connotes a requirement.” Maine Cmty. Health

  Options v. United States, ––– U.S. ––––, 140 S. Ct. 1308, 1320 (2020). A sister court has noted,


  24
     Doc. 1, pp. 25-31.
  25
     Id., pp. 31-32.
  26
     Id., pp. 32-38.
  27
     Specifically, the statute requires the Secretary to “prepare and periodically revise, and maintain an oil and gas leasing
  program” which “shall consist of a schedule of proposed lease sales indicating, as precisely as possible, the size,
  timing, and location of leasing activity which he determines will best meet national energy needs for the five-year
  period following its approval or reapproval.” 43 U.S.C. § 1344(a). Moreover, the statute sets forth several
  considerations for the Secretary to make, including economic, social, and environmental factors. Id. § 1344(a)(1).
  Additionally, the Secretary considers specific factors in determining the timing and location of the leasing, ultimately
  striking a “proper balance between the potential for environmental damage, the potential for discovery of oil and gas,
  and the potential for adverse impact on the coastal zone.” Id. § 1344(a)(2)-(3).


                                                              29
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 30 of 39 PageID #: 2808




  however, that the use of “shall” alone cannot compel government action unless coupled with

  “’some stronger indication’ from the legislature that the call to action was mandatory.” Texas,

  2021 WL 2096669, at *34 (S.D. Tex. Feb. 23, 2021) (citing Cairo & F.R. Co. v. Hecht, 95 U.S.

  168, 170 (1877) and Town of Castle Rock, Colo. v. Gonzales, 125 S. Ct. 2796, 2806 (2005)).

         OCSLA states that the Secretary “shall prepare and periodically revise” a Five-Year

  Leasing Program. 43 U.S.C. § 1344(a). In preparing a Five-Year Program, the statute further states

  that the Secretary “shall invite and consider suggestions” from any State potentially affected by

  the leasing program, and “shall submit a copy of such proposed program to the Governor of each

  affected States for review and comment.” Id. § 1344(c)(1)-(2). In executing the lease sales, the

  Secretary “shall” again solicit recommendations from state governors and “shall” accept such

  recommendations if the recommendations strike a “reasonable balance” between national and state

  interests. Id. § 1345(c). In contrast, the statute uses the language “may” in referring to the

  Secretary’s duty to solicit and accept recommendations from affected local governments. See id.

  §§ 1344(c)(1)-(2), 1345(c). From the statutory construction, it is clear Congress intended the

  language “shall” to impose a mandatory duty upon the Secretary, while the reciprocal use of “may”

  is permissive and allows the Secretary to use her discretion. Fogerty v. Fantasy, Inc., 114 S. Ct.

  1023, 1033 (1994) (“The word ‘may’ [] clearly connotes discretion.”).

         Moreover, the policy of the United States, as declared through OCSLA, is that the OCS is

  a “vital national resource reserve” that the federal government holds “for the public.” 43 U.S.C. §

  1332(3). Additionally, it recognizes that certain states and local governments will be affected by

  exploration, development, and production on the OCS and are therefore “entitled to an opportunity

  to participate” in the development of oil and gas exploration and production. Id. § 1332(4) &

  (4)(C). See Texas, 2021 WL 2096669, at *34. Thus, while the Secretary may hold a residuum of




                                                  30
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 31 of 39 PageID #: 2809




  discretion over oil and gas leasing operations on the OCS, we find that the specific OCSLA

  provisions forming the basis of plaintiffs’ complaint supersede that discretion. See Webster, 108

  S. Ct. at 2052 (in determining whether certain decisions were committed to the discretion of the

  Director of the CIA, the Supreme Court examined not only to the general purpose of the National

  Security Act, but also the specific provisions under which plaintiffs sued). OCLSA sets forth the

  machinery by which oil and gas leasing must take place while the Secretary maintains some

  discretion in how to operate that machinery. However, the presently challenged actions stem from

  non-discretionary duties that OCSLA imposes upon the Secretary and BOEM and are therefore

  not “committed to agency discretion by law.”

          Like OCSLA, the MLA similarly juxtaposes the words “may” and “shall,”                     28
                                                                                                         committing

  some decisions to the discretion of the Secretary but also imposing non-discretionary duties. The

  MLA explicitly provides that the Secretary “shall” hold lease sales “for each State where eligible

  lands are available at least quarterly…” 30 U.S.C. § 226(b)(1)(A). Thus, when eligible lands are

  available, BLM must hold quarterly lease sales. Id.; See also W. Energy All. v. Jewell, 16-0912,

  2017 WL 3600740, at *7 (D.N.M. Jan. 13, 2017). Notably, plaintiffs allege that there were eligible

  lands available. Doc. 1, p. 37, ¶ 111. Accepting plaintiffs’ allegation as true, we can only conclude

  that the Secretary’s decision to cancel the onshore leases when eligible lands were available was

  not one “committed to agency discretion by law.”

          Based on the allegations of plaintiffs’ complaint, we have determined that the challenged

  actions herein, including the Secretary’s decision to implement the pause, the Rescission of Lease

  Sale 257, the delay of Lease Sale 258, and the cancellation of onshore leases meet all four


  28
    See, e.g., 30 U.S.C. § 226(b)(1)(B): “The national minimum acceptable bid shall be $2 per acre for a period of 2
  years from December 22, 1987. Thereafter, the Secretary, subject to paragraph (2)(B), may establish by regulation a
  higher national minimum acceptable bid for all leases based upon [certain findings].” (emphasis added)



                                                          31
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 32 of 39 PageID #: 2810




  requirements for APA review. Since judicial review is proper, we now look to the sufficiency of

  plaintiffs’ claims brought under specific provisions of the APA.

                          b. Unreasonable Delay: Count I

              The APA requires a reviewing court to “compel agency action unlawfully withheld or

  unreasonably delayed.” 5 U.S.C. § 706(1). A claim under this provision may only proceed “where

  a plaintiff asserts that an agency failed to take a discrete agency action that it is required to take.”

  Louisiana v. United States, 948 F.3d 317, 323 (5th Cir. 2020) (quoting Norton v. S. Utah

  Wilderness All., 124 S. Ct. 2373, 2380 (2004) (emphasis in original)). This limitation means that

  if a discrete agency action “is not demanded by law,” a court may not compel the action under §

  706(1). Id.

              Plaintiffs allege in Count I that acting in reliance on EO 14008, BOEM unlawfully and

  unreasonably rescinded Lease Sale 257 and delayed Lease Sale 258, and additionally unreasonably

  and unlawfully withheld and delayed the remaining lease sales in the Five-Year Program. Doc. 1,

  p. 43, ¶¶ 129-132. We have already determined that the delays and cancellations of specific sales

  were final and discrete agency actions. See supra Part II(B)(3)(a)(iii). The question remains as to

  whether the Secretary was required to hold Lease Sales 257 and 258 and the remainder of the lease

  sales under the current Five-Year Program.

              As plaintiffs allege, the current Program set forth the schedule of offshore lease sales to

  occur throughout the five-year period. Doc. 1, pp. 19-20, ¶¶ 56-60. While the Secretary may

  “revise and reapprove” the Program at any time, any significant revisions must be “in the same

  manner as originally developed.” 43 U.S.C. § 1344(e). The Secretary and BOEM complied with

  none of the required procedures for revision of the program set forth in § 1344(f).29 As such, we



  29
       See supra fn. 8.


                                                      32
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 33 of 39 PageID #: 2811




  find that BOEM was required to hold the scheduled lease sales. Per plaintiffs’ allegations, BOEM’s

  delays contravened OCSLA’s requirements without providing any rationale for its decisions and

  were therefore “unlawful” or “unreasonable” by definition. Doc. 1, p. 30, ¶ 83 and p. 32, ¶ 88.

  Plaintiffs have sufficiently plead that BOEM unlawfully or unreasonably delayed and withheld the

  Five-Year Program’s scheduled lease sales. Thus, they state an APA claim under § 706(1).

                 c. Failure to Employ Notice and Comment: Counts II and VIII.

         The APA provides that a reviewing court shall “hold unlawful and set aside agency action

  … found to be … without observance of procedure required by law.” 5 U.S.C. § 706(2)(D). The

  APA requires rules to undergo notice and comment unless they are exempt. Texas, 2021 WL

  2096669 at *42 (S.D. Tex. Feb. 23, 2021).

         An exemption to APA’s notice and comment requirement applies under 5 U.S.C. §

  553(b)(A) when a rule is interpretive, a general statement of policy, or a rule of agency

  organization, procedure, or practice. “In contrast, if a rule is ‘substantive,’ the exemption is

  inapplicable, and the full panoply of notice-and-comment requirements must be adhered to

  scrupulously. The APA's notice and comment exemptions must be narrowly construed.” Texas v.

  United States, 809 F.3d 134, 171 (5th Cir. 2015), as revised (Nov. 25, 2015) (internal citations

  omitted). To determine whether the rule is substantive or interpretive, the inquiry is twofold:

  “whether the rule (1) ‘impose[s] any rights and obligations’ and (2) ‘genuinely leaves the agency

  and its decision-makers free to exercise discretion.’” Id. (citing Pros. & Patients for Customized

  Care v. Shalala, 56 F.3d 592, 595 (5th Cir. 1995). “If a statement denies the decisionmaker

  discretion in the area of its coverage ... then the statement is binding, and creates rights or

  obligations.” Id. “While mindful but suspicious of the agency's own characterization, we ... focus[

  ] primarily on whether the rule has binding effect on agency discretion or severely restricts it.” Id.




                                                   33
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 34 of 39 PageID #: 2812




  (internal quotations omitted). Additionally, “[a]n agency pronouncement will be considered

  binding as a practical matter if it either appears on its face to be binding, or is applied by the agency

  in a way that indicates it is binding.” Id. (quoting Gen. Elec. Co. v. E.P.A., 290 F.3d 377, 383 (D.C.

  Cir. 2002)).

          Plaintiffs allege in Count II that the Rescission of Lease Sale 257 and delay of Lease Sale

  258 was each a “substantive rule that was required to undergo notice-and-comment rulemaking,”

  and BOEM’s decision to forgo notice and opportunity for public comment violated the APA. Doc.

  1, p. 27, ¶ 77, pp. 31-32, ¶ 86, p. 44, ¶¶ 134-141. Plaintiffs also contend that the “OCSLA Leasing

  Moratorium” was also a substantive rule requiring notice and comment procedures before its

  issuance. Id., p. 44, ¶ 136. Additionally, Count VIII alleges that the BLM’s cancellation of the

  onshore leases failed to employ the notice and comment period required under § 553. Id., pp. 47-

  48, ¶¶ 164-167. Plaintiffs urge that because the OCSLA and MLA leasing “moratoriums” do not

  fit the exemption under § 553, the court should vacate and enjoin the decisions of BLM and BOEM

  to cancel and delay the sales. Id., p. 44, ¶ 141 and p. 48, ¶ 167.

          We find here that Rescission of Lease Sale 257 and delay of Lease Sale 258 were

  substantive rules since they determined legal rights and obligations. As discussed in our analysis

  at Part II(B)(3)(a)(iii), those actions affect the statutory rights of plaintiffs to collect proceeds from

  the sales. While courts do consider the agency’s own characterization of the action, this

  consideration is not dispositive. Gen. Elec., 290 F.3d at 382. Thus, government’s ex post facto

  labelling of the rescission and delay as “interim” does not render those decisions interpretive rules.

  The original Notice to Rescind Lease Sale 257’s only stated rationale was to comply with EO

  14008, and provided “no analysis, no comment period, no reference to statutory factors, no

  reference to the Current Five-Year Program, and no consultation with States, Tribes, or local




                                                     34
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 35 of 39 PageID #: 2813




  governments.” Doc. 1, p. 26, ¶ 73. Similarly, the cancellation of the public comment period and

  subsequent delay of Lease Sale 258 relies solely on EO 14008. Id., pp. 31-32, ¶ 86. The abrupt

  cancellations offer no suggestion that BOEM may later reassess its decision. The mere reliance on

  EO 14008 and lack of independent rationale suggests that BOEM has no discretion in the decisions

  on Lease Sales 257 and 258.

         Additionally, the imposition of the OCSLA and MLA “moratoriums” constitutes a

  substantive rule requiring the notice and comment procedures of § 553. Our inquiry here is more

  difficult because, to the plaintiffs’ knowledge, the Secretary’s reasoning and ultimate decision to

  implement EO 14008’s pause was not committed to writing. The decision to implement EO 14008,

  however, is evident from the systematic cancellation and delay of lease sales in the months

  immediately following EO 14008. Despite the government’s arguments that the Secretary has vast

  discretion in this area and its labelling of the pause as “interim,” we must look to the government’s

  actual treatment of the rule. Gen. Elec., 290 F.3d at 383. As to the OCSLA “moratorium,” BOEM’s

  notice of the cancelled and delayed leases refers solely to EO 14008 for its rationale. Doc. 1, p. 27,

  ¶ 73 and pp. 31-32, ¶ 86. As to the MLA “moratorium,” various regional offices of BLM either

  provided no reasoning at all for the cancellations or, in only one case, stated that the cancellation

  was to “confirm the adequacy of underlying environmental analysis.” Id., pp. 34-36, ¶¶ 100-110.

  The public record of the Secretary’s implementation of the moratoriums offered no mechanism for

  the agency to exercise its discretion moving forward, only deferring to an executive order. Thus,

  the decisions appear to be binding on the agencies. Moreover, the “moratoriums” altered the

  existing obligations of federal officers to make the OCS and onshore federal lands available for

  lease. As such, we find the pause as applied to OCLSA and MLA leases was a substantive rule

  subject to the APA notice and comment requirements. We find that plaintiffs have stated a claim




                                                   35
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 36 of 39 PageID #: 2814




  for relief under Counts II and VIII for the agencies’ failures to employ requisite notice and

  comment periods.

                  d. Contrary to Law or in Excess of Authority: Counts III and V

          The APA provides that a reviewing court shall “hold unlawful and set aside agency action”

  found to be “in excess of statutory jurisdiction, authority, or limitations, or short of statutory right.”

  5 U.S.C. § 706(2)(C). This sort of claim “necessarily entails a firsthand judicial comparison of the

  claimed excessive action with the pertinent statutory authority.” W. Union Tel. Co. v. F.C.C., 541

  F.2d 346, 354 (3d Cir. 1976) (citing FPC v. Moss, 96 S. Ct. 1003 (1976)).

          In Count III, plaintiffs contend that the Rescission of Lease Sale 257 and cancellation of

  Lease Sale 258’s notice and comment procedures must be vacated and enjoined as “not being in

  accordance with the law” or “in excess of statutory jurisdiction, authority, or limitations” since the

  decision circumvented statutorily mandated procedures. Doc. 1, pp. 26-27, ¶ 76 and p. 45, ¶¶ 142-

  146. Plaintiffs also allege in Count V that the MLA leasing moratorium is contrary to law or “in

  excess of statutory jurisdiction, authority, or limitations” since the MLA commands the Secretary

  to hold lease sales “for each State where eligible lands are available at least quarterly.” Id., p. 46,

  ¶¶ 151-155.

          We have already discussed at length the duties imposed upon federal officials to conduct

  oil and gas lease sales. OCSLA requires the leasing of the OCS in accordance with a Five-Year

  Program developed with input from the states and submitted to the President and Congress before

  final approval. Moreover, OCSLA does not permit “significant” revisions of the plan without

  going through the same procedures. As such, we find that plaintiffs have sufficiently alleged that

  DOI’s cancellations and delays of the Five-Year Program’s sales without adhering to the statutorily

  mandated process was contrary to law.




                                                     36
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 37 of 39 PageID #: 2815




          The MLA also imposes a nondiscretionary duty for BLM to hold quarterly lease sales when

  eligible lands are available. Since the plaintiffs allege that eligible lands were available, BLM

  would have cancelled the onshore leases in derogation of that statutory duty and in excess of its

  authority. We therefore find that plaintiffs have stated a claim under 5 U.S.C. § 706(2)(C).

                   e. Arbitrary and Capricious: Counts IV and VII

          The APA provides that a reviewing court shall “hold unlawful and set aside agency action

  found to be … arbitrary, capricious, [or] an abuse of discretion.” 5 U.S.C. § 706(2)(A). The law

  requires an agency to “examine the relevant data and articulate a satisfactory explanation for its

  action including a ‘rational connection between the facts found and the choice made.’” Texas, 2021

  WL 2096669 at *38 (S.D. Tex. Feb. 23, 2021) (quoting Motor Vehicle Mfrs. Ass'n of U.S., Inc. v.

  State Farm Mut. Auto. Ins. Co., 103 S. Ct. 2856, 2866 (1983)). An agency action is arbitrary and

  capricious if:

              the agency has relied on factors which Congress has not intended it to
              consider, entirely failed to consider an important aspect of the problem,
              offered an explanation for its decision that runs counter to the evidence
              before the agency, or is so implausible that it could not be ascribed to a
              difference in view or the product of agency expertise.

  Texas v. EPA, 829 F.3d 405, 425 (5th Cir. 2016) (quoting Tex. Oil & Gas Ass'n v. EPA, 161 F.3d

  923, 933 (5th Cir. 1998)). Moreover, a court must look to the agency’s “stated rationale at the time

  of its decision” and must disregard any “post hoc rationalizations” of the agency action. Id.

  (quoting Luminant Generation Co. v. EPA., 675 F.3d 917, 925 (5th Cir. 2012)).

          Count IV of the plaintiffs’ complaint urges that the Rescission of Lease Sale 257 and

  cancellation of Lease Sale 258’s comment period were “issued without any reasoning whatsoever

  and rely only upon Executive Order 14008, which itself provides no reasons. Both decisions also

  ignore the statutory factors, prior inconsistent agency positions, and reliance instances.” Doc. 1,




                                                  37
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 38 of 39 PageID #: 2816




  pp. 45-46, ¶ 149. In Count VII, the plaintiffs make the same allegations relative to the MLA leasing

  “moratorium.” Id., p. 45, ¶¶ 142-146. They urge that the foregoing agency actions were arbitrary

  and capricious and must be vacated and enjoined under § 706(2)(A).

          Here, the only rationales of BOEM and BLM at the time they issued their decisions to

  postpone and cancel the lease sales were either (1) none given; (2) reliance on EO 14008; or (3) in

  the case one of specific onshore lease sale,30 environmental concerns. As discussed above in Part

  II(B)(3)(b)-(c), these agency decisions provided very limited rationale. The formal Notice to

  Rescind Lease Sale 257’s only stated rationale was to comply with EO 14008, and provided “no

  analysis, no comment period, no reference to statutory factors, no reference to the Current Five-

  Year Program, and no consultation with States, Tribes, or local governments.” Id., p. 26, ¶ 73.

  Similarly, the cancellation of the public comment period and subsequent delay of Lease Sale 258

  relies solely on EO 14008. Id., pp. 31-32, ¶ 86. Plaintiffs contend, however, that mere reference to

  the executive order is insufficient rationale since the executive order itself “contains no analysis

  of the statute or previous rulemaking proceedings.” Id., p. 28, ¶ 79. Section 208 of EO 14008 only

  states that pause is for “completion of a comprehensive review and reconsideration of Federal oil

  and gas permitting and leasing practices.” Exec. Ord. 14008, Tackling the Climate Crisis at Home

  and Abroad, 86 Fed. Reg. 7619, 7624-25 (Jan. 27, 2021). As to BLM’s postponements of the

  onshore leases, besides the BLM Wyoming Office, no BLM Office provided any reasoning for its

  decision. Doc. 1, pp. 35-36.

          As plaintiffs allege, neither the agencies’ public notices of the pause nor EO 14008

  “examine relevant data” or “articulate a satisfactory explanation for its action.” Texas, 2021 WL

  2096669 at *38. We need not consider the government’s “post hoc rationalizations” of its decision.


  30
    Plaintiffs allege that BLM’s Wyoming Office updated the posting for its March 2021 sale to note that lease sales
  “are postponed to confirm the adequacy of underlying environmental analysis.” Doc. 1, p. 35, ¶ 105.


                                                         38
Case 2:21-cv-00778-TAD-KK Document 154 Filed 08/23/21 Page 39 of 39 PageID #: 2817




  As such, we find that plaintiffs have sufficiently alleged that the challenged actions are arbitrary

  and capricious and that they state claims under § 706(2)(A).

                 f. Summation of the APA Claims

         Having determined that the plaintiffs’ APA claims are subject to judicial review and that

  they have stated a claim as to all alleged APA violations, we recommend the court deny the

  defendants’ Motion to Dismiss those claims.

                                                   III.
                                                CONCLUSION

         For the foregoing reasons, IT IS RECOMMENDED that the court DENY defendants’

  Motions to Dismiss.

         Pursuant to 28 U.S.C. § 636(b)(1)(C) and Rule 72(b) of the Federal Rules of Civil

  Procedure, the parties have fourteen (14) days from receipt of this Report and Recommendation to

  file written objections with the Clerk of Court. Failure to file written objections to the proposed

  factual findings and/or the proposed legal conclusions reflected in this Report and

  Recommendation within fourteen (14) days of receipt shall bar an aggrieved party from attacking

  either the factual findings or the legal conclusions accepted by the District Court, except upon

  grounds of plain error. See Douglass v. United Services Automobile Ass’n, 79 F.3d 1415, 1428–20

  (5th Cir. 1996), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1)), as recognized in

  Cruz v. Rodriguez, 828 F. App’x 224, 2020 WL 6478502 (5th Cir. 2020) (unpubl.).

         THUS DONE AND SIGNED in Chambers this 23rd day of August, 2021.




                                                  39
